EXHIBIT 10.1
 

RALPH LAUREN CORPORATION
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of the 1st day
of March, 2014 (the “Effective Date”), by and between Ralph Lauren Corporation,
a Delaware corporation (the “Corporation”), and Mitchell Kosh (the “Executive”).
 
WHEREAS, the Executive has been employed with the Corporation pursuant to an
Employment Agreement dated February 24, 2013 (the “2013 Employment Agreement”);
and
 
WHEREAS, the Corporation and Executive wish to amend and restate such 2013
Employment Agreement effective as of the date hereof;
 
NOW THEREFORE, in consideration of the mutual covenants and premises contained
herein, the parties hereby agree as follows:
 
ARTICLE I
EMPLOYMENT
 
1.1      Employment Term.  The Corporation hereby agrees to employ the
Executive, and the Executive hereby agrees to serve the Corporation, on the
terms and conditions set forth herein, and in accordance with the terms of the
term sheet attached hereto as Exhibit A (“Term Sheet”).  The employment of the
Executive by the Corporation shall be effective as of the date hereof and
continue until March 1, 2017 (the “Term”), unless terminated earlier in
accordance with Article II hereof.
 
1.2      Position and Duties.  During the Term the Executive shall faithfully,
and in conformity with the directions of the Board of Directors of the
Corporation and any Committee thereof (the “Board”) or the management of the
Corporation (“Management”), perform the duties of his employment, and shall
devote to the performance of such duties his full time and attention.  During
the Term the Executive shall serve in such position as the Board or Management
may from time to time direct.  During the Term, the Executive may engage in
outside activities provided those activities do not conflict with the duties and
responsibilities enumerated hereunder, and provided further that the Executive
receives written approval in advance from Management for any outside business
activity that may require significant expenditure of the Executive’s time in
which the Executive plans to become involved, whether or not such activity is
pursued for profit.  The Executive shall be excused from performing any services
hereunder during periods of temporary incapacity and during vacations in
accordance with the Corporation’s disability and vacation policies.
 
1.3      Place of Performance.  The Executive shall be employed at the principal
offices of the Corporation located in New York, New York, except for required
travel on the Corporation’s business.
 
 

 
 
1

--------------------------------------------------------------------------------

 


1.4      Compensation and Related Matters.
 
(a)     Base Compensation.  In consideration of his services during the Term,
the Corporation shall pay the Executive cash compensation at an annual rate of
not less than eight hundred and fifty thousand dollars ($850,000) (“Base
Compensation”), less applicable withholdings.  Executive’s Base Compensation
shall be subject to such increases as may be approved by the Board or
Management.  The Base Compensation shall be payable as current salary, in
installments not less frequently than monthly, and at the same rate for any
fraction of a month unexpired at the end of the Term.
 
(b)     Bonus.  During the Term, the Executive shall have the opportunity to
earn an annual bonus in accordance with any annual bonus program the Corporation
maintains that would be applicable to the Executive and in accordance with the
Term Sheet.
 
(c)     Stock Awards.  During the Term, the Executive shall be eligible to
participate in the Ralph Lauren Corporation 2010 Long-Term Stock Incentive Plan
(the “Incentive Plan”).  All grants to the Executive of stock options and
restricted performance share units (“RPSUs”), if any, are governed by the terms
of the Incentive Plan and are subject, in all cases, to approval by the
Compensation & Organizational Development Committee of the Board of Directors in
its sole discretion.
 
(d)     Car Allowance.  During the Term, the Corporation shall pay Executive a
car allowance in the amount of one thousand five hundred dollars ($1,500) per
month, less applicable withholdings.
 
(e)      Expenses.  During the Term, the Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by the Executive in
performing services hereunder, including all reasonable expenses of travel and
living while away from home, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Corporation.
 
(f)      Vacations.  During the Term, the Executive shall be entitled to the
number of vacation days in each fiscal year, and to compensation in respect of
earned but unused vacation days, determined in accordance with the Corporation’s
vacation program.  The Executive shall also be entitled to all paid holidays
given by the Corporation to its employees.
 
(g)     Other Benefits.  The Executive shall be entitled to participate in all
of the Corporation’s employee benefit plans and programs in effect during the
Term as would by their terms be applicable to the Executive, including, without
limitation, any life insurance plan, medical insurance plan, dental care plan,
accidental death and disability plan, financial counseling program and
sick/personal leave program.  The Corporation shall not make any changes in such
plans or programs that would adversely affect the Executive’s benefits
thereunder, unless such change occurs pursuant to a plan or program applicable
to other similarly
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
situated employees of the Corporation and does not result in a proportionately
greater reduction in the rights or benefits of the Executive as compared with
other similarly situated employees of the Corporation. Except as otherwise
specifically provided herein, nothing paid to the Executive under any plan or
program presently in effect or made available in the future shall be in lieu of
the Base Compensation or any bonus payable under Sections 1.4(a) and 1.4(b)
hereof.
 
ARTICLE II
TERMINATION OF EMPLOYMENT
 
2.1      Termination of Employment.  The Executive’s employment may terminate
prior to the expiration of the Term under the following circumstances:
 
(a)      Without Cause.  The Executive’s employment shall terminate upon the
Corporation notifying the Executive that his services will no longer be
required.
 
(b)      Death.  The Executive’s employment shall terminate upon the Executive’s
death.
 
(c)      Disability. If, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent and unable to
perform the duties hereunder on a full-time basis for an entire period of six
consecutive months, the Executive’s employment may be terminated by the
Corporation following such six-month period.
 
(d)      Cause.  The Corporation may terminate the Executive’s employment for
Cause.  For purposes hereof,  “Cause” shall mean:
 
(i)        failure by the Executive to perform the duties of the Executive
hereunder (other than due to disability as defined in 2.1(c)), provided that the
conduct described in this Section 2.1(d)(i) shall not constitute Cause unless
and until such failure by Executive to perform his duties hereunder has not been
cured to the satisfaction of the Corporation, in its sole discretion, within
fifteen (15) days after notice of such failure has been given by the Corporation
to Executive; or
 
(ii)       an act of fraud, embezzlement, theft, breach of fiduciary duty,
dishonesty, or any other misconduct or any violation of law (other than a
traffic violation) committed by the Executive; or
 
(iii)      any action by the Executive causing damage to or misappropriation
of  Corporation assets; or
 
(iv)      the Executive’s wrongful disclosure of confidential information of the
Corporation or any of its affiliates; or
 
(v)       the Executive’s breach of Section 5.7 herein or the Executive’s
engagement in any competitive activity which would constitute a breach of this
Agreement and/or of the Executive’s duty of loyalty; or
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(vi)      the Executive’s breach of any employment policy of the Corporation,
including, but not limited to, conduct relating to falsification of business
records, violation of the Corporation’s code of business conduct & ethics,
harassment, creation of a hostile work environment, excessive absenteeism,
insubordination, violation of the Corporation’s policy on drug & alcohol use, or
violent acts or threats of violence; or
 
(vii)     performance by the Executive of his employment duties in a manner
deemed by the Corporation, in its sole discretion, to be grossly negligent; or
 
(viii)    the commission of any act by the Executive, whether or not performed
in the workplace, which subjects or, if publicly known, would be likely to
subject the Corporation to public ridicule or embarrassment, or would likely be
detrimental or damaging to the Corporation’s reputation, goodwill, or
relationships with its customers, suppliers, vendors, licensees or employees.
 
(e)      Voluntary Termination.  The Executive may voluntarily terminate the
Executive’s employment with the Corporation at any time, with or without Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean a termination
of employment by the Executive within sixty (60) days following the occurrence
of (A) a material diminution in or adverse alteration to Executive’s title, base
salary, position or duties, including no longer reporting to the Chairman or the
Chief Executive Officer or the President or the Chief Operating Officer, (B) the
relocation of the Executive’s principal office outside the area which comprises
a fifty (50) mile radius from New York City, or (C) a failure of the Corporation
to comply with any material provision of this Agreement provided that the events
described in clauses (A), (B), and (C) above shall not constitute Good Reason
(1) until the Executive provides written notice to the Corporation of the
existence of such diminution, change, reduction, relocation or failure within
thirty (30) days of its occurrence and (2) unless such diminution, change,
reduction or failure (as applicable) has not been cured within thirty (30) days
after written notice of such noncompliance has been given by the Executive to
the Corporation.
 
2.2      Date of Termination.  The date of termination shall be:
 
(a)      if the Executive’s employment is terminated by the Executive’s death,
the date of the Executive’s death;
 
(b)      if the Executive’s employment is terminated by reason of Executive’s
disability pursuant to Section 2.1(c) or by the Corporation pursuant to
Sections 2.1(a) or 2.1(d), the date specified by the Corporation; and
 
(c)      if the Executive’s employment is terminated by the Executive, the date
on which the Executive notifies the Corporation of his termination.
 
2.3      Effect of Termination of Employment.
 
(a)      If the Executive’s employment is terminated by the Corporation pursuant
to Section 2.1(a), or if the Executive resigns for Good Reason pursuant to
Section 2.1(e), the Executive shall only be entitled to the following:
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(i)        Severance.  Subject to Section 2.3(a)(v) and Section 4.1(a) hereof,
the Corporation shall: (a) beginning with the first payroll period following the
30th day following the date of termination of Executive’s employment, continue
to pay the Executive, in accordance with the Corporation’s normal payroll
practice, his Base Compensation, as in effect immediately prior to such
termination of employment, for the longer of the balance of the Term or the
one-year period commencing on the date of such termination (whichever period is
applicable shall be referred to herein as the “Severance Period”), provided that
the initial payment shall include Base Compensation amounts for all payroll
periods from the date of termination through the date of such initial payment;
and (b) pay to the Executive, on the last business day of the Severance Period,
an amount equal to the bonus paid to the Executive for the most recently
completed fiscal year prior to the fiscal year in which his employment is
terminated.  If the Corporation has not paid any such bonus to the Executive in
such prior fiscal year, then the Corporation shall not be obligated to make any
bonus payment to the Executive.  Under no circumstances shall the Executive be
entitled to any bonus payment for the fiscal year in which his employment is
terminated.  Notwithstanding the foregoing, in order to receive any severance
benefits under this Section 2.3(a)(i), the Executive must sign and not timely
revoke a release and waiver of claims against the Corporation, its successors,
affiliates, and assigns, in a form acceptable to the Corporation on or prior to
the 30th day following the date of termination of Executive’s employment.
 
(ii)       Stock Awards.  The Executive’s rights with respect to any stock
options and RPSUs provided to the Executive by the Corporation shall be governed
by the provisions of the Corporation’s Incentive Plan and the respective award
agreements, if any, under which such awards were granted, except as provided in
Section 4.1(a).
 
(iii)      Welfare Plan Coverages.  The Executive shall continue to participate
during the Severance Period in any group medical or dental insurance plan he
participated in prior to the date of his termination, under substantially
similar terms and conditions as an active employee; provided that participation
in such group medical or dental  insurance plan shall only continue for as long
as permitted under COBRA and further, shall correspondingly cease at such time
as the Executive (a) becomes eligible for a future employer’s medical and/or
dental insurance coverage (or would become eligible if the Executive did not
waive coverage) or (b) violates any of the provisions of Article III as
determined by the Corporation in its sole discretion.  Notwithstanding the
foregoing, the Executive may not continue to participate in such plans on a
pre-tax or tax-favored basis.
 
(iv)      Retirement Plans.  Without limiting the generality of the foregoing,
it is specifically provided that the Executive shall not accrue additional
benefits under any pension plan of the Corporation (whether or not qualified
under Section 401(a) of the Internal Revenue Code of 1986, as amended) during
the Severance Period.
 
(v)       Section 409A.  Notwithstanding any provision in this Agreement to the
contrary, no amounts shall be payable pursuant to Section 2.3(a) or Section
4.1(a) unless the Executive’s termination of employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations.  If the Executive is determined to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, as amended, and the rules and regulations issued thereunder (the
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
“Code”), then no payment that is payable under Sections 2.3(a)(i) or 4.1(a)
hereof (the “Severance Payment”) on account of Executive’s “separation from
service” shall be made before the date that is at least six months after the
Executive’s “separation from service” (or if earlier, the date of the
Executive’s death), but rather all such payments shall be made on the date that
is five business days after the expiration of that six month period, if and to
the extent that the Severance Payment constitutes deferred compensation (or may
be nonqualified deferred compensation) under Section 409A of the Code and such
deferral is required to comply with the requirements of Section 409A of the
Code.  For the avoidance of doubt, no portion of the Severance Payment shall be
delayed for six months after the Executive’s “separation from service” if such
portion (x) constitutes a “short term deferral” within the meaning of Section
1.409A-1(a)(4) of the Department of Treasury Regulations, or (y) (A) it is being
paid due to the Corporation’s termination of the Executive’s employment without
Cause or the Executive’s termination of employment for Good Reason; (B) it does
not exceed two times the lesser of (1) the Executive’s annualized compensation
from the Corporation for the calendar year prior to the calendar year in which
the termination of the Executive’s employment occurs, or (2) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which the Executive’s employment
terminates; and (C) the payment is required under this Agreement to be paid no
later than the last day of the second calendar year following the calendar year
in which the Executive incurs a “separation from service.”  For purposes of
Section 409A of the Code, the Executive’s right to receive installment payments
pursuant to Section 2.3(a) shall be treated as a right to receive a series of
separate and distinct payments.  To the extent that any reimbursement of any
expense under Section 1.4(e) or in-kind benefits provided under this Agreement
are deemed to constitute taxable compensation to the Executive, such amounts
will be reimbursed or provided no later than December 31 of the year following
the year in which the expense was incurred.  The amount of any such expenses
reimbursed or in-kind benefits provided in one year shall not affect the
expenses or in-kind benefits eligible for reimbursement or payment in any
subsequent year, and the Executive’s right to such reimbursement or payment of
any such expenses will not be subject to liquidation or exchange for any other
benefit. The determination of whether the Executive is a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of the
Executive’s separation from service shall be made by the Corporation in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treasury Regulation Section 1.409A-1(i)
and any successor provision thereto).
 
(b)      If the Executive’s employment is terminated by reason of the
Executive’s death or disability, pursuant to Sections 2.1(b) or 2.1(c), the
Executive (or the Executive’s designee or estate) shall only be entitled to
whatever welfare plans benefits are available to the Executive pursuant to the
welfare plans the Executive participated in prior to such termination, and
whatever stock awards may have been provided to the Executive by the Corporation
the terms of which shall be governed by the provisions of the Corporation’s
Incentive Plan and the respective award agreements, if any, under which such
stock awards were provided.
 
(c)      If the Executive’s employment is terminated by the Corporation for
Cause or by the Executive without Good Reason (as defined in Section 2.1(e)),
the Executive shall receive only that portion of the Executive’s then current
Base Compensation payable through the Executive’s termination date.  The
Executive’s rights with respect to any stock
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
awards provided to the Executive by the Corporation shall be governed by the
provisions of the Corporation’s Incentive Plan and the respective award
agreements, if any, under which such stock awards were provided.
 
ARTICLE III
COVENANTS OF THE EXECUTIVE
 
3.1      Non-Compete.
 
(a)      The Corporation and the Executive acknowledge that: (i) the Corporation
has a special interest in and derives significant benefit from the unique skills
and experience of the Executive; (ii) the Executive will use and have access to
proprietary and valuable Confidential Information (as defined in Section 3.2
hereof) during the course of the Executive’s employment; and (iii) the
agreements and covenants contained herein are essential to protect the business
and goodwill of the Corporation or any of its subsidiaries, affiliates or
licensees.  Accordingly, except as hereinafter noted, the Executive covenants
and agrees that during the Term, and for the remainder of such Term following
the termination of Executive’s employment, the Executive shall not provide any
labor, work, services or assistance (whether as an officer, director, employee,
partner, agent, owner, independent contractor, consultant, stockholder or
otherwise) to a “Competing Business.”  For purposes hereof, “Competing Business”
shall mean any business engaged in the designing, marketing or distribution of
premium lifestyle products, including but not limited to apparel, home,
accessories and fragrance products, which competes in any material respects with
the Corporation or any of its subsidiaries, affiliates or licensees, and shall
include, without limitation, those brands and companies that the Corporation and
the Executive have jointly designated in writing on the date hereof, which is
incorporated herein by reference and which is attached as Schedule A, as being
in competition with the Corporation or any of its subsidiaries, affiliates or
licensees as of the date hereof.  Thus, Executive specifically acknowledges that
Executive understands that, except as provided in Section 3.1(b) he may not
become employed by any Competing Business in any capacity during the Term.
 
(b)      The non-compete provisions of this Section shall no longer be
applicable to Executive if he has been notified pursuant to Section 2.1(a)
hereof that his services will no longer be required during the Term or if the
Executive has terminated his employment for Good Reason pursuant to Section
2.1(e) or if the Corporation elects in its sole discretion not to extend the
Term for any reason other than for Cause.
 
(c)      It is acknowledged by the Executive that the Corporation has determined
to relieve the Executive from any obligation of non-competition for periods
after the Term, and/or if the Corporation terminates the Executive’s employment
under Section 2.1(a) or if the Executive has terminated his employment for Good
Reason pursuant to Section 2.1(e) or if the Corporation elects in its sole
discretion not to extend the Term for any reason other than for Cause.   In
consideration of that, and in consideration of all of the compensation
provisions in this Agreement (including the potential for the award of stock
options and/or RPSUs that may be made to the Executive), Executive agrees to the
provisions of Section 3.1 and also agrees that the non-competition obligations
imposed herein are fair and reasonable under all the circumstances.
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
3.2      Confidential Information.
 
(a)      The Corporation owns and has developed and compiled, and will own,
develop and compile, certain proprietary techniques and confidential information
as described below which have great value to its business (referred to in this
Agreement, collectively, as “Confidential Information”).  Confidential
Information includes not only information disclosed by the Corporation and/or
its affiliates, subsidiaries and licensees to Executive, but also information
developed or learned by Executive during the course of, or as a result of,
employment hereunder, which information Executive acknowledges is and shall be
the sole and exclusive property of the Corporation.  Confidential Information
includes all proprietary information that has or could have commercial value or
other utility in the business in which the Corporation is engaged or
contemplates engaging, and all proprietary information the unauthorized
disclosure of which could be detrimental to the interests of the
Corporation.  Whether or not such information is specifically labeled as
Confidential Information by the Corporation is not determinative.  By way of
example and without limitation, Confidential Information includes any and all
information developed, obtained or owned by the Corporation and/or its
subsidiaries, affiliates or licensees concerning trade secrets, techniques,
know-how (including designs, plans, procedures, processes and research records),
software, computer programs, innovations, discoveries, improvements, research,
development, test results, reports, specifications, data, formats, marketing
data and plans, business plans, strategies, forecasts, unpublished financial
information, orders, agreements and other forms of documents, price and cost
information, merchandising opportunities, expansion plans, designs, store plans,
budgets, projections, customer, supplier and subcontractor identities,
characteristics and agreements, and salary, staffing and employment
information.  Notwithstanding the foregoing, Confidential Information shall not
in any event include (A) Executive’s personal knowledge and know-how relating to
merchandising and business techniques which Executive has developed over his
career in the apparel business and of which Executive was aware prior to his
employment, or (B) information which (i) was generally known or generally
available to the public prior to its disclosure to Executive; (ii) becomes
generally known or generally available to the public subsequent to disclosure to
Executive through no wrongful act of any person or (iii) which Executive is
required to disclose by applicable law or regulation (provided that Executive
provides the Corporation with prior notice of the contemplated disclosure and
reasonably cooperates with the Corporation at the Corporation’s expense in
seeking a protective order or other appropriate protection of such information).
 
(b)      Executive acknowledges and agrees that in the performance of his duties
hereunder the Corporation will from time to time disclose to Executive and
entrust Executive with Confidential Information.  Executive also acknowledges
and agrees that the unauthorized disclosure of Confidential Information, among
other things, may be prejudicial to the Corporation’s interests, and an improper
disclosure of trade secrets.  Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
corporation, partnership, individual or other third party, other than in the
course of his assigned duties and for the benefit of the Corporation, any
Confidential Information, either during his Term of employment or thereafter.
 
(c)      The Executive agrees that upon leaving the Corporation’s employ, the
Executive shall not take with the Executive any software, computer programs,
disks, tapes,
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
research, development, strategies, designs, reports, study, memoranda, books,
papers, plans, information, letters, e-mails, or other documents or data
reflecting any Confidential Information of the Corporation, its subsidiaries,
affiliates or licensees.
 
(d)      During the Term, Executive shall disclose to the Corporation all
designs, inventions and business strategies or plans developed for the
Corporation, including without limitation any process, operation, product or
improvement.  Executive agrees that all of the foregoing are and shall be the
sole and exclusive property of the Corporation and that Executive shall at the
Corporation’s request and cost do whatever is necessary to secure the rights
thereto, by patent, copyright or otherwise, to the Corporation.
 
3.3      Non-Solicitation of Employees.  The Executive covenants and agrees that
during the Term, and for the remainder of such Term following the termination of
Executive’s employment for any reason whatsoever hereunder, the Executive shall
not directly or indirectly solicit or influence any other employee of the
Corporation, or any of its subsidiaries, affiliates or licensees, to terminate
such employee’s employment with the Corporation, or any of its subsidiaries,
affiliates or licensees, as the case may be, or to become employed by a
Competing Business.  As used herein, “solicit” shall include, without
limitation, requesting, encouraging, enticing, assisting, or causing, directly
or indirectly.
 
3.4      Nondisparagement. The Executive agrees that during the Term and
thereafter whether or not he is receiving any amounts pursuant to Sections 2.3
and 4.1, the Executive shall not make any statements or comments that reasonably
could be considered to shed an adverse light on the business or reputation of
the Corporation or any of its subsidiaries, affiliates or licensees, the Board
or any officer of the Corporation or any of its subsidiaries, affiliates or
licensees; provided, however, the foregoing limitation shall not apply to (i)
compliance with legal process or subpoena, or (ii) statements in response to an
inquiry from a court or regulatory body.
 
3.5      Remedies.
 
(a)      The Executive acknowledges and agrees that in the event the Corporation
reasonably determines that the Executive has breached any provision of this
Article III, that such conduct will constitute a failure of the consideration
for which stock awards had been previously granted to the Executive or could be
awarded in the future to Executive, and notwithstanding the terms of any stock
award agreement, plan document, or other provision of this Agreement to the
contrary, the Corporation may in its sole discretion notify the Executive that
all unexercised stock options, RPSUs and restricted stock units that Executive
has are forfeited.  Further, the Executive shall immediately forfeit the right
to receive any further grants of or vest any further in any unvested stock
options, unvested restricted stock units or unvested RPSUs of the Corporation at
the time of such notice and Executive waives any right to assert that any such
conduct by the Corporation violates any federal or state statute, case law or
policy.
 
(b)      If the Corporation reasonably determines that the Executive has
breached any provision contained in this Article III, the Corporation shall have
no further obligation to make any payment or provide any benefit whatsoever to
the Executive pursuant to this Agreement, and may also recover from the
Executive all such damages as it may be entitled
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
to at law or in equity.  In addition, the Executive acknowledges that any such
breach is likely to result in immediate and irreparable harm to the Corporation
for which money damages are likely to be inadequate.  Accordingly, the Executive
consents to injunctive and other appropriate equitable relief upon the
institution of proceedings therefor by the Corporation in order to protect the
Corporation’s rights hereunder.  Such relief may include, without limitation, an
injunction to prevent:  (i) the breach or continuation of Executive’s breach;
(ii) the Executive from disclosing any trade secrets or Confidential Information
(as defined in Section 3.2); (iii) any Competing Business from receiving from
the Executive or using any such trade secrets or Confidential Information;
and/or (iv) any such Competing Business from retaining or seeking to retain any
employees of the Corporation.
 
3.6      The provisions of this Article III shall survive the termination of
this Agreement and Executive’s Term of employment.
 
ARTICLE IV
CHANGE IN CONTROL
 
4.1      Change in Control.
 
(a)      Effect of a Change in Control.  Notwithstanding anything contained
herein to the contrary, if the Executive’s employment is terminated within
twelve (12) months following a Change in Control (as defined in Section 4.1(b)
hereof) during the Term by the Corporation for any reason other than Cause, or
by the Executive for Good Reason, then:
 
(i)        Severance.  The Corporation shall pay to the Executive, in lieu of
any amounts otherwise due to him under Section 2.3(a) hereof, within fifteen
(15) days of the Executive’s termination of employment, or within the timeframe
required by Section 2.3(a)(v) hereof if applicable, a lump sum amount equal to
two (2) times the sum of: (A) the Executive’s Base Compensation, as in effect
immediately prior to such termination of employment; and (B) the bonus paid to
the Executive for the most recently completed fiscal year prior to the fiscal
year in which his employment is terminated.  Notwithstanding the foregoing,
solely to the extent necessary to comply with Section 409A of the Code, a
portion of such lump sum payment will not be payable at such time if the
duration of the Severance Period that would have otherwise applied under Section
2.3(a)(i) (had a Change in Control not occurred during the twelve-month period
prior to such termination of employment) would have extended beyond the end of
the second calendar year following the calendar year in which such termination
of employment occurs (any such period beyond the end of such second calendar
year is the “Extended Severance Payment Period”).  In addition, such other
amounts that otherwise would have been payable to the Executive under Section
2.3(a)(i) had a Change in Control not occurred during the twelve (12) month
period prior to such termination of employment, and that would have constituted
nonqualified deferred compensation subject to Section 409A of the Code, will
also not be included as part of such lump sum payment.  In such event, an amount
equal to the aggregate installment payments that would have been payable during
the Extended Severance Payment Period, and the amounts described in the
preceding sentence, shall be deducted from the amount otherwise payable in a
lump sum in accordance with the first sentence hereof.  Such deducted amount
shall, instead, be payable at the same time that, and in the same manner as,
such payments would have been paid if the Executive’s employment had been
terminated
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
pursuant to Section 2.3(a) hereof rather than within a twelve-month period
following a Change in Control.
 
(ii)       Stock Awards.  Subject to Section 2.3(a)(v), the Executive shall
immediately become vested in any unvested stock options granted to the Executive
by the Corporation prior to the Change in Control and Executive will have six
(6) months from the date of termination under this circumstance to exercise all
vested options (but in no event later than the expiration date of such
options).  In addition, subject to Section 2.3(a)(v), any awards of RPSUs and
restricted shares which are unvested shall be deemed vested immediately prior to
such Change in Control.
 
(b)      Definition.  For purposes hereof, a “Change in Control” shall mean the
occurrence of any of the following:
 
(i)        the sale, lease, transfer, conveyance or other disposition, in one or
a series of related transactions, of all or substantially all of the assets of
the Corporation to any “person” or “group” (as such terms are used in Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934 (“Act”)) other than
Permitted Holders;
 
(ii)       any person or group is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Act, except that a person shall be deemed to
have “beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50 percent of the total voting
power of the voting stock of the Corporation, including by way of merger,
consolidation or otherwise; provided, however, that for purposes of this
Agreement, the following acquisitions shall not constitute a Change in Control:
(I) any acquisition by the Corporation or any Affiliate, (II) any acquisition by
any employee benefit plan sponsored or maintained by the Corporation or any
Affiliate, (III) any acquisition by one or more of the Permitted Holders, or
(IV) any acquisition which complies with clauses (A), (B) and (C) of subsection
(v) below;
 
(iii)      during any period of twelve (12) consecutive months, Present and/or
New Directors cease for any reason to constitute a majority of the Board;
 
(iv)      the Permitted Holders’ beneficial ownership of the total voting power
of the voting stock of the Corporation falls below 30 percent and either Ralph
Lauren is not nominated for a position on the Board of Directors, or he stands
for election to the Board of Directors and is not elected;
 
(v)       the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Corporation that requires the approval of the Corporation’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
entity resulting from such Business Combination (the “Surviving Company”), or
(y) if applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the members of the board of directors
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(or the analogous governing body) of the Surviving Company (the “Parent
Company”), is represented by the shares of voting stock of the Corporation that
were outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which the shares of voting stock of
the Corporation were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power was among the holders of the shares of voting stock of the
Corporation that were outstanding immediately prior to the Business Combination,
(B) no person (other than any employee benefit plan sponsored or maintained by
the Surviving Company or the Parent Company, or one or more Permitted Holders),
is or becomes the beneficial owner, directly or indirectly, of 50% or more of
the total voting power of the outstanding voting securities eligible to elect
members of the board of directors of the Parent Company (or the analogous
governing body) (or, if there is no Parent Company, the Surviving Company) and
(C) at least a majority of the members of the board of directors (or the
analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Surviving Company) following the consummation of the Business
Combination were Board members at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination; or
 
                                           (vi)       the stockholders of the
Corporation approve a plan of complete liquidation or dissolution of the
Corporation.
 
For purposes of this Section 4.1(b), the following terms have the meanings
indicated: “Permitted Holders” shall mean, as of the date of determination: (A)
any and all of Ralph Lauren, his spouse, his siblings and their spouses, and
descendants of them (whether natural or adopted) (collectively, the “Lauren
Group”); and (B) any trust established and maintained primarily for the benefit
of any member of the Lauren Group and any entity controlled by any member of the
Lauren Group. “Present Directors” shall mean individuals who at the beginning of
any one year period were members of the Board. “New Directors” shall mean any
directors whose election by the Board or whose nomination for election by the
shareholders of the Corporation was approved by a vote of a majority of the
directors of the Corporation who, at the time of such vote, were either Present
Directors or New Directors but excluding any such individual whose initial
assumption of office occurs solely as a result of an actual or threatened proxy
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board.
 
ARTICLE V
MISCELLANEOUS
 
5.1      Notice.  For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or by facsimile or
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:
 
 
If to the Executive:

 
 

 
 
12

--------------------------------------------------------------------------------

 
 
 
 
If to the Corporation:
Ralph Lauren Corporation

 
650 Madison Avenue

 
New York, New York 10022

 
Attn:  Jackwyn Nemerov

 
President & Chief Operating Officer

 
Fax: (212) 318-7529


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
5.2      Modification or Waiver; Entire Agreement; End of Term.  No provision of
this Agreement may be modified or waived except in a document signed by the
Executive and the Corporation.  This Agreement, along with any documents
incorporated herein by reference, including but not limited to the Term Sheet,
constitutes the entire agreement between the parties regarding their employment
relationship and supersedes all prior agreements, amendments, promises,
covenants, representations or warranties, including, without limitation, the
Executive’s 2013 Employment Agreement with the Corporation.  To the extent that
this Agreement is in any way inconsistent with any prior or contemporaneous
stock award agreements between the parties, this Agreement shall control.  No
agreements or representations, oral or otherwise, with respect to the subject
matter hereof have been made by either party that are not set forth expressly in
this Agreement.  Any extensions or renewals of this Agreement must be in writing
and must be agreed to by both the Corporation and the Executive.  Absent such
extensions or renewals, this Agreement and all of its terms and conditions,
except for those provisions in Article III as specified therein, shall expire
upon the end of the Term.  If Executive continues to be employed by the
Corporation beyond the Term, such employment shall be “at will.”
 
5.3      Governing Law.  The validity, interpretation, construction,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New York without reference to New York’s choice of law rules.  In
the event of any dispute, the Executive agrees to submit to the jurisdiction of
any court sitting in Manhattan in New York State.
 
5.4      No Mitigation or Offset.  In the event the Executive’s employment with
the Corporation terminates for any reason, the Executive shall not be obligated
to seek other employment following such termination and there shall be no offset
of the payments or benefits set forth herein.
 
5.5      Withholding.  All payments required to be made by the Corporation
hereunder to the Executive or the Executive’s estate or beneficiaries shall be
subject to the withholding of such amounts as the Corporation may reasonably
determine it should withhold pursuant to any applicable law.
 
5.6      Attorney’s Fees.  Each party shall bear its own attorney’s fees and
costs incurred in any action or dispute arising out of this Agreement and/or the
employment relationship.
 
5.7      No Conflict.  Executive represents and warrants that he is not party to
any agreement, contract, understanding, covenant, judgment or decree or under
any obligation,
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
contractual or otherwise, with any other party that in any way restricts or
adversely affects his ability to act for the Corporation in all of the respects
contemplated hereby, including but not limited to any obligations to comply with
any non-compete or non-solicitation provisions.
 
5.8      Enforceability.  Each of the covenants and agreements set forth in this
Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible.  Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid.  If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
modification as may be necessary to make it valid and effective.  The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party’s right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.
 
5.9      Miscellaneous. No right or interest to, or in, any payments shall be
assignable by the Executive; provided, however, that this provision shall not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and shall not
preclude the legal representative of the Executive’s estate from assigning any
right hereunder to the person or persons entitled thereto.  If the Executive
should die while any amounts would still be payable to the Executive hereunder,
all such amounts shall be paid in accordance with the terms of this Agreement to
the Executive’s written designee or, if there be no such designee, to the
Executive’s estate.  This Agreement shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the Executive, the Executive’s heirs
and legal representatives and the Corporation and its successors.  The section
headings shall not be taken into account for purposes of the construction of any
provision of this Agreement.
 
5.10    Meaning of Signing This Agreement.  By signing this Agreement, Executive
expressly acknowledges and agrees that (a) he has carefully read it and fully
understands what it means; (b) he has been advised in writing to discuss this
Agreement with an independent attorney of his own choosing before signing it and
has had a reasonable opportunity to confer with his attorney and has discussed
and reviewed this Agreement with his attorney prior to executing it and
delivering it to the Corporation; (c) he has had answered to his satisfaction
any questions he has with regard to the meaning and significance of any of the
provisions of this Agreement; and (d) he has agreed to this Agreement knowingly
and voluntarily of his own free will and was not subjected to any undue
influence or duress, and assents to all the terms and conditions contained
herein with the intent to be bound hereby.
 
5.11    Compliance with Section 409A.  The parties acknowledge and agree that,
to the extent applicable, this Agreement shall be interpreted in accordance
with, and the parties agree to use their best efforts to achieve timely
compliance with, Section 409A of the Code and
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
the Department of Treasury Regulations and other interpretive guidance issued
thereunder (“Section 409A”), including without limitation any such regulations
or other guidance that may be issued after the Effective Date.  Notwithstanding
any provision of this Agreement to the contrary, in the event that the
Corporation determines that any compensation or benefits payable or provided
hereunder may be subject to Section 409A, the Corporation reserves the right
(without any obligation to do so or to indemnify the Executive for failure to do
so) to adopt such limited amendments to this Agreement and appropriate policies
and procedures, including amendments and policies with retroactive effect, that
the Corporation reasonably determines are necessary or appropriate to (a) exempt
the compensation and benefits payable under this Agreement from Section 409A
and/or preserve the intended tax treatment of the compensation and benefits
provided with respect to this Agreement or (b) comply with the requirements of
Section 409A.
 




IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.
 
 

RALPH LAUREN CORPORATION                                 /s/ Jackwyn Nemerov  
/s/ Mitchell Kosh  
By:
Jackwyn Nemerov
  MITCHELL KOSH  
Title :
President & Chief Operating Officer
   
 
              Date: February 11, 2014   Date: February 11, 2014  


 
 
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
SCHEDULE A
 
Abercrombie & Fitch Co.
Ann Taylor Stores Corp.
Brooks Brothers
Burberry Limited
Campagnie Financiere Richemont SA
Chanel S.A.
Coach, Inc.
Crate & Barrel (aka Euromarket Designs, Inc.)
Dillard’s Inc.
Dolce & Gabbana
Fifth & Pacific Companies, Inc.
Gap Inc.
Giorgio Armani Corp.
Hermes International
Hudson’s Bay Company
Hugo Boss AG
J. Crew Group, Inc.
Jones Apparel Group, Inc.
Limited Brands, Inc.
LVMH Moet Hennessy Louis Vuitton S.A.
Macy’s Inc.
Michael Kors, Inc.
Neiman Marcus Group, Inc.
Nordstrom, Inc.
PPR Group
Prada (aka I Pellettieri d'Italia S.P.A.)
PVH Corp.
Saks Inc.
Salvatore Ferragamo Italia S.P.A.
TJX Companies, Inc.
VF Corporation
Williams-Sonoma, Inc.
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A


Term Sheet
Mitchell Kosh


 
Title:
Executive Vice President, Human Resources
   
Base Salary:
$850,000 effective March 1, 2014
    Annual Bonus   (EOAIP):
For fiscal 2014:

  ●
Target
$500,000
  ●
Threshold
$250,000
  ●
Stretch
$750,000
  ●
Maximum
$1,000,000 (200% of Target)

 

  Bonus allocation based 100% on Corporate performance.  Calculation can flex up
or down by -10% to +10% based on achievement of strategic goals.       
Beginning fiscal 2015, bonus target will be 75% and bonus allocation will
continue to be based 100% on Corporate results.  Calculation can flex up or down
by -10% to +10% based on achievement of strategic goals.  The maximum bonus
payable, including strategic goal adjustment, is capped at 150% of gross fiscal
year salary earnings.
     
(At all times your bonus opportunity will be governed by the terms of the
Company’s EOAIP and nothing contained herein restricts the Company’s rights to
alter, amend or terminate the EOAIP at any time)
   
Annual Equity
  Award:
Target equity value of $700,000 to be granted annually at the same time as
annual awards to other executives, normally with a portion of the award in each
April and July but may be earlier or later, and under terms of the equity
program as approved each year by the Compensation and Organizational Development
Committee of the Ralph Lauren Corporation Board of Directors (“Compensation
Committee”), including grant structure, type of awards, conversion of value to
actual number of shares, and other applicable factors as determined by the
Committee in its discretion.

 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------


 
 